 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                            SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   LA ROCA CHRISTIAN                                     Case No.: 20-cv-1324-DMS-BGS
     COMMUNITIES INTERNATIONAL,
10
     INC.,                                                 ORDER ON JOINT MOTIONS TO
11                                        Plaintiff,       EXTEND DEADLINES
12   v.
                                                           [ECF 25, 27]
13
     CHURCH MUTUAL INSURANCE CO.,
14                                      Defendant.
15
16
17            On May 10, 2021, the parties filed a Stipulation to Extend Deadlines in the
18   Discovery Plan and Scheduling Order (“Joint Motion”) seeking to extend the fact
19   discovery deadline by approximately eight weeks and the remaining deadlines by 90
20   days. (ECF 25 at 2-3. 1) In support of the extensions, the parties indicated that they
21   believe their respective dispositive motions addressing the threshold issue of the duty to
22   defend should precede depositions and expert discovery. (Id. at 3.) However, the Joint
23   Motion indicated that the parties did not serve written discovery requests and third-party
24   subpoenas until late April (Defendant) and early May (Plaintiff), did not explain why the
25   parties waited two months to pursue discovery, or identify when responses to that
26
27
28   1
         Citations are to the CM/ECF electronic pagination unless otherwise indicated.
                                                       1
                                                                                20-cv-1324-DMS-BGS
 1   discovery were due. (Id. at 3.) It also did not indicate what specific discovery remained
 2   to be conducted, what additional discovery was needed to accommodate dispositive
 3   motions regarding the duty to defend, how soon those motions could be filed, or what
 4   discovery was needed after those motions are decided.
 5         Given this missing information, (see Chambers Rules III.C.1), the Court ordered
 6   the parties to file a supplemental brief with supporting declaration(s) that complied with
 7   the Chambers Rules and addressed these deficiencies. (ECF 26.) The Court required the
 8   parties to identify the specific discovery needed both before and after the dispositive
 9   motions, how much time was needed to file dispositive motions, and why the time
10   requested was needed. (Id.)
11         On May 17, 2021, the parties’ filed a Further Joint Motion that responds to the
12   Courts Order. (ECF 27.) The parties explain their efforts regarding initial disclosures
13   and identify the deadlines for responses to their respective written discovery requests –
14   May 26, 2021 (Defendant’s) and June 7, 2021 (Plaintiff’s). The parties also indicate that
15   each has issued a third-party subpoena with responses due May 18, 2021 (Defendant’s)
16   and June 7, 2021 (Plaintiff’s).
17         As to remaining fact discovery, the parties identify four depositions and two
18   potential depositions. (Id. at 4.) As to expert discovery, should it be necessary,2 the
19   parties identify expert reports and expert depositions for the parties’ respective claims-
20   handling experts and possible fee experts. (Id.)
21         Plaintiff indicates that all discovery needed to bring its dispositive motion
22   regarding the duty to defend issue is complete. (Id.) However, before Defendant could
23   file its dispositive motion on the duty to defend, Defendant requires the responses to both
24   Defendant’s April 26, 2021 requests for production of documents (due May 26, 2021)
25   and its third-party subpoena (due May 18, 2021). Defendant also indicates that
26
27
     2
      The parties indicate that “[d]epending on the outcome of the motions, expert discovery
28   may no longer be necessary or appropriate.” (ECF 27 at 5.)
                                                   2
                                                                                 20-cv-1324-DMS-BGS
 1   depending on the documents received, it may need a Rule 30(b)(6) deposition and/or to
 2   depose non-party Pacific Coast Prep. (Id.)
 3           Because the parties’ motions will both address the duty to defendant and the duty
 4   to indemnify, the parties prefer the motions be heard at the same time. (Id. at 5.) The
 5   parties indicate they intend to file those motions on or before August 20, 2021. (Id.)
 6           As to all other deadlines in the Scheduling Order, the parties propose the
 7   following:
 8                                                 Current Deadline      Proposed Extension
 9   Fact Discovery Cut-Off                        June 10, 2021         August 5, 2021
10   Parties’ Initial Expert Designations          July 12, 2021         October 11, 2021
11   Parties’ Supplemental Expert                  July 26, 2021         October 25, 2021
12   Designations
13   Parties Serve Initial Expert Reports          August 26, 2021       November 24, 2021
14   Parties Serve Rebuttal Expert Reports         September 9, 2021     December 8, 2021
15   Expert Discovery Cut-Off                      October 11, 2021      January 10, 2022
16   Last Day to File Dispositive Motions          November 12, 2021 February 10, 2021
17   Mandatory Settlement Conference               January 28, 2022      April 28, 2022
18   Pretrial Conference                           March 11, 2022        June 9, 2022
19   Trial                                         April 11, 2022        July 11, 2022
20
21           While the parties explain that reviewing initial disclosures and engaging in
22   informal discussions regarding anticipated discovery was time consuming, the Court
23   notes that both parties waited more than two months to pursue any discovery at all. The
24   Scheduling Order in this case was issued on February 19, 2021 and the parties’ respective
25   discovery requests to each other were not issued until April 26, 2021 and May 7, 2021.
26   This resulted in responses being due very shortly before the fact discovery deadline of
27   June 10, 2021, May 26, 2021 (Defendant’s) and June 7, 2021 (Plaintiff’s). As to these
28   specific requests, this is technically in compliance with the Court’s Order that discovery

                                                   3
                                                                                20-cv-1324-DMS-BGS
 1   must be “completed”3 by the June 10, 2021 fact discovery deadline. However, it is
 2   concerning because there was obviously discovery that still had to be completed
 3   following these responses and no time to conduct it. For example, it appears Defendant
 4   knew it needed the responses before conducting a Rule 30(b)(6) deposition. (Id. at 4
 5   (“Depending on the discovery responses received, [Defendant] may also require
 6   additional discovery in the form of a [Rule] 30(b)(6) deposition and/or deposition of non-
 7   party Pacific Coast Christian Prep prior to filing its motion.”) In this respect, the parties
 8   knew even before those discovery requests were issued that they would not be able to
 9   meet the fact discovery deadline.
10           Despite this delay in pursuing fact discovery, the Court finds the parties have
11   shown good cause to modify the Scheduling Order to allow them to file early dispositive
12   motions on the issue of the duty to defend and extend the deadlines in the Scheduling
13   Order as follows:
14                                                 Current Deadline       New Deadline
15   Discovery as to Duty to Defend 4              NA                     July 9, 2021
16   Dispositive Motions on Duty to Defend         NA                     July 30, 2021
17   Filed
18   Any Other Fact Discovery Not Already          June 10, 2021          August 5, 2021
19   Completed
20   Parties’ Initial Expert Designations          July 12, 2021          October 11, 2021
21
22
23
24   3
       “‘Completed’ means that all discovery under Rules 30-36 of the Federal Rules of Civil
25   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
     of time in advance of the cut-off date, so that it may be completed by the cut-off date,
26   taking into account the times for service, notice and response as set forth in the Federal
27   Rules of Civil Procedure.” (ECF 21 at 1-2.)
     4
       Parties must complete all discovery needed for filing their respective dispositive
28   motions on the duty to defend by this date.
                                                    4
                                                                                  20-cv-1324-DMS-BGS
 1   Parties’ Supplemental Expert                 July 26, 2021         October 25, 2021
 2   Designations
 3   Parties Serve Initial Expert Reports         August 26, 2021       November 24, 2021
 4   Parties Serve Rebuttal Expert Reports        September 9, 2021     December 8, 2021
 5   Expert Discovery Cut-Off                     October 11, 2021      January 10, 2022
 6   Last Day to File Dispositive Motions         November 12, 2021 February 10, 2022
 7   Mandatory Settlement Conference              January 28, 2022      April 27, 20225
 8                                                                      2:00 PM
 9   Pretrial Conference 6                        March 11, 2022        June 10, 2022
10                                                                      10:30 AM
11   Trial                                        April 11, 2022        July 11, 2022
12                                                                      9:00 AM
13           IT IS SO ORDERED.
14   Dated: June 2, 2021
15
16
17
18   5
       MSC briefs must be submitted as indicated in the Scheduling Order (ECF 21) two
19   weeks prior to the MSC.
     6
       The parties’ joint motions did not address the deadlines between the MSC and the
20   Pretrial Conference. They are continued as follows:
21   •      Memoranda of Contentions of Fact and Law and take any other action required by
            Local Rule 16.1(f)(2) by May 13, 2022.
22   •      Pre-trial disclosure requirements of Fed. R. Civ. P. 26(a)(3) by May 13, 2022.
23   •      Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by May
            20, 2022.
24
     •      By May 27, 2022, plaintiff’s counsel must provide opposing counsel with the
25          proposed pretrial order for review and approval.
     •      The Proposed Final Pretrial Conference Order, including objections to any other
26
            parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
27          lodged with the assigned district judge by June 3, 2022, and shall be in the form
            prescribed in and comply with Local Rule 16.1(f)(6).
28

                                                  5
                                                                                20-cv-1324-DMS-BGS
